UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012  June 30, 2012 Item 1: Reports to Shareholders Semiannual Report | June 30, 2012 Vanguard Tax-Managed Funds ® Vanguard Tax-Managed Balanced Fund Vanguard Tax-Managed Growth and Income Fund Vanguard Tax-Managed Capital Appreciation Fund Vanguard Tax-Managed Small-Cap Fund > For the six months ended June 30, 2012, the returns of the domestic Vanguard Tax-Managed Funds ranged from about 6% for the Tax-Managed Balanced Fund to 9% for the Tax-Managed Growth and Income Fund and the Tax-Managed Capital Appreciation Fund. > Financial stocks were among the top performers for all four funds, while energy stocks were weak. > Meeting their goal of tax efficiency, the funds again avoided making taxable capital-gains distributions to shareholders. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Tax-Managed Balanced Fund. 8 Tax-Managed Growth and Income Fund. 49 Tax-Managed Capital Appreciation Fund. 64 Tax-Managed Small-Cap Fund. 81 About Your Fund’s Expenses. 98 Trustees Approve Advisory Arrangement. 100 Glossary. 101 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended June 30, 2012 Total Returns Vanguard Tax-Managed Balanced Fund 6.11% Tax-Managed Balanced Composite Index 5.98 Mixed-Asset Target Allocation Moderate Funds Average 5.37 Tax-Managed Balanced Composite Index: Weighted 50% Russell 1000 Index and 50% Barclay’s 7 Year Municipal Bond Index through January 31, 2002, and 50% Russell 1000 Index and 50% Barclays 1–15 Year Municipal Bond Index thereafter. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper Inc. Vanguard Tax-Managed Growth and Income Fund Admiral™ Shares 9.44% Institutional Shares 9.47 S&P 500 Index 9.49 Large-Cap Core Funds Average 7.96 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares 9.26% Institutional Shares 9.29 Russell 1000 Index 9.38 Multi-Cap Core Funds Average 7.15 Multi-Cap Core Funds Average: Derived from data provided by Lipper Inc. Vanguard Tax-Managed Small-Cap Fund Admiral Shares 7.89% Institutional Shares 7.92 S&P SmallCap 600 Index 7.98 Small-Cap Core Funds Average 6.29 Small-Cap Core Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria 1 Chairman’s Letter Dear Shareholder, Despite a stretch of instability in the spring, stocks advanced over the six months ended June 30, 2012. All four domestic Vanguard Tax-Managed Funds generated strong returns as the stock market’s gain in the first quarter more than offset a second-quarter retreat. Each of the funds closely tracked its benchmark index and exceeded the average return of its peer group. Both the Tax-Managed Growth and Income Fund and the Tax-Managed Capital Appreciation Fund returned about 9%, leading the group. They were followed by the Tax-Managed Small-Cap Fund, with a gain of nearly 8%. The weakest performer was the Tax-Managed Balanced Fund, with a still solid return of 6%. (We review the performance of Vanguard Tax-Managed International Fund in a separate report.) As they have since their inception, the funds met their tax-efficiency objective. In the Performance at a Glance chart at the end of this letter, you can see that the funds’ advisors, Vanguard’s Equity Investment Group and Fixed Income Group, continued to avoid distributing capital gains to shareholders. The advisors used a variety of portfolio management strategies to accomplish this while deviating as little as possible from a pure indexing strategy. On a separate note, I want to call your attention to an announcement we made on June 22: George U. “Gus” Sauter, managing director and Vanguard’s chief 2 investment officer, plans to retire at the end of 2012. It’s hard to overstate the contributions that Gus has made to Vanguard in his 25-year career. He honed the strategy and built the team that have helped make Vanguard a world leader in indexing, he developed our active quantitative equity strategies, and he has been our chief investment officer since 2003. We’re fortunate that Mortimer J. “Tim” Buckley, managing director, will succeed Gus. Tim has been a member of Vanguard’s senior staff since 2001 and has directed Vanguard’s Retail Investor Group since 2006. I’ll have more to say about Gus’s retirement at the end of the year. U.S. stocks posted strong returns, but Europe remained a trouble spot U.S. stocks were the standout performers for the six months ended June 30, returning about 9%. Domestic equities seemed to benefit from the perception that they offered some shelter from the storms roiling European markets. International stocks didn’t fare as well, returning about 3%. European stocks were the weakest performers. Returns for emerging markets and the developed markets of the Pacific region were restrained by signs of slowing growth. Throughout the period, investors were preoccupied with Europe’s debt troubles, and global stock markets moved sharply up Market Barometer Total Returns Periods Ended June 30, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 9.38% 4.37% 0.39% Russell 2000 Index (Small-caps) 8.53 -2.08 0.54 Dow Jones U.S. Total Stock Market Index 9.45 3.78 0.63 MSCI All Country World Index ex USA (International) 2.77 -14.57 -4.62 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.37% 7.47% 6.79% Barclays Municipal Bond Index (Broad tax-exempt market) 3.66 9.90 5.95 Citigroup Three-Month U.S. Treasury Bill Index 0.03 0.04 0.87 CPI Consumer Price Index 1.69% 1.66% 1.95% 3 and down depending on whether the latest news from the region was positive or negative. Vanguard economists anticipate that Europe will remain a trouble spot. The most likely scenario is that it will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Investors’ appetite for Treasuries drove the 10-year yield to a new low Amid the turmoil in Europe, U.S. Treasury securities continued to benefit from a “flight to quality.” Investor demand nudged bond prices higher, and in early June, the yield of the 10-year U.S. Treasury note slipped below 1.5% for the first time. (Bond yields and prices move in opposite directions.) It’s important to understand that low yields do imply lower future returns: As yields tumble, the scope for further declines—and price increases—diminishes. The broad U.S. taxable bond market posted a return of about 2% for the half-year. Municipal bonds remained a bright spot, delivering a return of more than 3%. As it has since December 2008, the Federal Reserve Board held its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns from money market funds and savings accounts. Expense Ratios Your Fund Compared With Its Peer Group Admiral Institutional Peer Group Shares Shares Average Tax-Managed Balanced Fund 0.12% — 0.94% Tax-Managed Growth and Income Fund 0.12 0.08% 1.19 Tax-Managed Capital Appreciation Fund 0.12 0.08 1.18 Tax-Managed Small-Cap Fund 0.13 0.09 1.37 The fund expense ratios shown are from the prospectus dated April 26, 2012, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2012, the funds’ annualized expense ratios were: for the Tax-Managed Balanced Fund, 0.12%; for the Tax-Managed Growth and Income Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares; for the Tax-Managed Capital Appreciation Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares; and for the Tax-Managed Small-Cap Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer groups: For the Tax-Managed Balanced Fund, Mixed-Asset Target Allocation Moderate Funds; for the Tax-Managed Growth and Income Fund, Large-Cap Core Funds; for the Tax-Managed Capital Appreciation Fund, Multi-Cap Core Funds; andfor the Tax-Managed Small-Cap Fund, Small-Cap Core Funds. 4 Information technology stocks raised returns for all four funds During the half-year, large-capitalization stocks somewhat outpaced small-caps in the U.S. market. That gave the Tax-Managed Growth and Income Fund and Tax-Managed Capital Appreciation Fund, both of which concentrate on large-caps, an advantage over the Tax-Managed Small-Cap Fund. Although investors initially embraced risk, favoring stocks over bonds in the first three months of the period, the market dynamic changed in April and bonds’ positive returns softened stocks’ fall. The Tax-Managed Balanced Fund’s return of about 6% reflected its nearly equal allocations to stocks and bonds. For the Growth and Income, Capital Appreciation, and Balanced Funds, information technology stocks were both the largest allocation and the top contributor to return. Smartphones and tablets, along with the peripheral products and services they’ve spawned, were responsible for much of the sector’s success. Retail and business-services companies and software firms also boosted the sector as consumers and businesses spent more freely on technology. Financial holdings boosted returns in all four funds, benefiting as the U.S. economy showed signs of improvement and as prospects brightened for solid companies that endured the financial crisis and subsequent regulatory challenges. Major asset managers, diversified financial services firms, commercial banks, and credit card companies participated in the gains along with insurance and real estate companies. The Small-Cap Fund’s best performers, in addition to financials, were its consumer discretionary, health care, and consumer staples holdings. Health care stocks benefited from improved product pipelines and increased merger-and-acquisition activity. Service companies and restaurants were bright spots in the consumer discretionary sector, and food companies boosted consumer staples. Energy was the only sector that recorded negative returns in all four funds as depressed prices for natural gas in the United States hurt the production, exploration, and drilling industries. Investors were also worried about how weaker global demand for oil might affect the profitability of energy companies. As I noted earlier, the Balanced Fund’s assets are divided about equally between stocks and bonds. The stock portfolio is similar to that of the Capital Appreciation Fund. The bond portfolio has as its benchmark the Barclays 1–15 Year Municipal Bond Index, which returned 2.42% for the six months. (Please note that this is a new benchmark for the bond portfolio. It has replaced the Barclays 7 Year Municipal Bond Index.) Yields of municipal bonds rose in the first half of the period, but then fell again as investors bid up muni prices. 5 Good news: Investors are smart, and they’re getting smarter In recent years, I’ve often written in this space about the challenges facing investors, from the 2008–2009 financial crisis to the more recent volatility caused by Europe’s debt troubles. Bad news inevitably seems to grab attention, and it’s our responsibility to speak to you candidly about these difficulties and to offer Vanguard’s perspective. I think it’s also our responsibility to point out positive developments that may have been overlooked. On that score, I’ve been especially heartened to see individual investors become more discerning over time, particularly about the costs of investing. As I said in a recent address to financial advisors, “Individual investors are smart and getting smarter. And that’s a good thing. Increasingly, they are bringing a healthy consumer mentality to their investment portfolios. They want to know what they are buying and how much they are paying for it.” Vanguard research confirms that over the past decade investors have displayed a healthy cost-consciousness, directing a larger share of their money to low-cost investments. You can read the full report ( Costs Matter: Are Fund Investors Voting With Their Feet? ) at vanguard.com/ research. In our view, investors are serving their interests by paying attention to costs. The math is simple: The less investors pay for an investment, the more they keep. And because cost savings compound over the long term, keeping costs low can help investors build greater wealth. So if you’re feeling buffeted by the latest headlines, it can be constructive to focus your attention on one of the things you can control: your investment costs. We continue to believe that holding a balanced and diversified portfolio of low-cost investments can give investors a greater chance of reaching their long-term financial goals. Vanguard’s Tax-Managed Funds, with their demonstrated tax efficiency and low expenses, can play a useful role in such a portfolio. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 19, 2012 6 Y our Fund’s Performance at a Glance December 31, 2011, Through June 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Tax-Managed Balanced Fund $20.55 $21.56 $0.245 $0.000 Vanguard Tax-Managed Growth and Income Fund Admiral Shares $56.33 $61.05 $0.596 $0.000 Institutional Shares 27.41 29.71 0.296 0.000 Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares $62.36 $68.12 $0.013 $0.000 Institutional Shares 30.98 33.85 0.007 0.000 Vanguard Tax-Managed Small-Cap Fund Admiral Shares $27.26 $29.41 $0.002 $0.000 Institutional Shares 27.33 29.48 0.014 0.000 7 Tax-Managed Balanced Fund Fund Profile As of June 30, 2012 Equity and Portfolio Characteristics DJ Russell U.S. Total 1000 Market Fund Index Index Number of Stocks 643 991 3,694 Median Market Cap $34.6B $40.2B $33.1B Price/Earnings Ratio 15.9x 15.8x 16.1x Price/Book Ratio 2.1x 2.2x 2.1x Return on Equity 18.5% 18.7% 18.1% Earnings Growth Rate 10.2% 9.7% 9.4% Dividend Yield 1.8% 2.1% 2.1% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 7% — — Ticker Symbol VTMFX — — Expense Ratio 1 0.12% — — 30-Day SEC Yield 1.73% — — Short-Term Reserves 0.0% — — Fixed Income Characteristics Barclays 1-15 Year Barclays Municipal Municipal Fund Index Bond Index Number of Bonds 763 37,858 46,773 Yield to Maturity (before expenses) 1.8% 1.8% 2.5% Average Coupon 4.6% 4.8% 4.9% Average Duration 5.1 years 5.1 years 7.5 years Average Maturity 5.5 years 8.0 years 13.6 years Total Fund Volatility Measures DJ Tax-Managed U.S. Total Balanced Market Comp Index Index R-Squared 1.00 0.94 Beta 0.98 0.46 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Apple Inc. Computer Hardware 4.0% Exxon Mobil Corp. Integrated Oil & Gas 2.9 International Business IT Consulting & Machines Corp. Other Services 1.6 Microsoft Corp. Systems Software 1.5 General Electric Co. Industrial Conglomerates 1.4 Chevron Corp. Integrated Oil & Gas 1.4 AT&T Inc. Integrated Telecommunication Services 1.4 Coca-Cola Co. Soft Drinks 1.3 Johnson & Johnson Pharmaceuticals 1.2 Procter & Gamble Co. Household Products 1.2 Top Ten 17.9% Top Ten as % of Total Net Assets 8.7% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratio shown is from the prospectus dated April 26, 2012, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2012, the annualized expense ratio was 0.12%. 8 Tax-Managed Balanced Fund Sector Diversification (% of equity exposure) DJ Russell U.S. Total 1000 Market Fund Index Index Consumer Discretionary 11.9% 11.9% 11.9% Consumer Staples 10.4 10.2 9.8 Energy 10.2 10.1 10.0 Financials 15.1 15.4 15.9 Health Care 11.9 11.8 12.0 Industrials 10.8 10.8 10.8 Information Technology 19.1 19.1 19.1 Materials 3.9 3.9 3.9 Telecommunication Services 3.0 3.0 2.9 Utilities 3.7 3.8 3.7 Distribution by Maturity (% of fixed income portfolio) Under 1 Year 9.9% 1 - 3 Years 13.2 3 - 5 Years 21.1 5 - 10 Years 49.7 10 - 20 Years 6.1 Largest Area Concentrations (% of fixed income portfolio) New York 16.4% California 10.7 New Jersey 7.4 Texas 7.1 Massachusetts 5.5 Illinois 3.8 Florida 3.4 Pennsylvania 3.4 Georgia 3.3 Ohio 3.2 Top Ten 64.2% "
